EXHIBIT 99.1 2015 Annual Meeting of Shareholders Voting Results At the Annual Meeting of Shareholders of American River Bankshares held on May 21, 2015, the proposals listed below were submitted to a vote of the shareholders through the solicitation of proxies.The proposals are described in detail in the Company’s Proxy Statement for the 2015 Annual Meeting of Shareholders filed with the Securities and Exchange Commission on Form DEF 14A on April 10, 2015. The number of shares represented in person or by proxy at the Annual Meeting was 6,744,979 or 88% of the outstanding voting shares of the Company, which constituted a quorum.Each of the proposals was approved by the shareholders pursuant to the voting results set forth below. Proposal No. 1 — Election of Directors. The following individuals were elected as directors to serve until the 2016 Annual Meeting of Shareholders or until their successors are elected and qualified.The voting results for Proposal No. 1 were as follows: Nominee For Withheld Broker Non-votes Kimberly A. Box Charles D. Fite Robert J. Fox William A. Robotham David T. Taber Roger J. Taylor, D.D.S. Stephen H. Waks Philip A. Wright Michael A. Ziegler Proposal No. 2 — To ratify the selection of Crowe Horwath LLP as the Company’s independent registered public accounting firm for the 2015 fiscal year. The voting results for Proposal No. 2 were as follows: For Against Abstain Proposal No. 3 — Advisory Vote to Approve Named Executive Officer Compensation Management previously recommended and shareholders approved an annual frequency advisory vote on the named executive officer compensation. The voting results for Proposal No. 3 were as follows: For Against Abstain Broker Non-votes Page 4 of 5
